internal_revenue_service number release date cc el gl br3 gl-606800-98 uilc date memorandum to kentucky-tennessee district_counsel from lawrence h schattner chief branch general litigation subject erroneous refund and request for repayment this service_center advice is in response to your memorandum dated date received by the office_of_chief_counsel general litigation on date this document is not to be relied upon or otherwise cited as precedent issue if a debtor in a chapter bankruptcy has received an erroneous refund for a post- bankruptcy petition tax_year can the memphis service_center request repayment of the erroneous refund without violating the automatic_stay imposed by the bankruptcy conclusion the internal_revenue_service can request repayment of an erroneous refund attributable to post-chapter petition tax_liabilities without violating the automatic_stay because such erroneous refund is not necessary for or committed to the funding of the taxpayer-debtor’s chapter plan facts the debtor filed a chapter bankruptcy petition in in federal court at the time the debtor filed his bankruptcy petition he had an outstanding income_tax_liability for the tax_year upon learning of the debtor’s bankruptcy the internal_revenue_service service placed a bankruptcy freeze code on the debtor’s account and filed a pre-petition proof_of_claim for the tax_year for the and post-petition tax years the debtor received refunds from the service for the post-petition year the debtor was issued a manual refund a few days later the debtor was also issued a computer-generated refund for the same amount resulting in an erroneous refund there are a significant number of these erroneous refund bankruptcy cases within the memphis service_center in addition because the memphis service_center serves more than one state these other cases are not limited to one bankruptcy district but gl br3-606800-98 rather involve bankruptcy districts across several states the memphis service_center requests advice as to whether it can contact the debtor by letter or other means and request repayment of the erroneous refund without violating the automatic_stay law and analysis the filing of a bankruptcy petition creates an estate which includes generally any legal or equitable interests of the debtor in property as of the commencement of the case u s c sec_541 the filing of a bankruptcy petition also automatically stays or enjoins creditors from taking action or continuing action to collect their prepetition claims or enforce their liens u s c sec_362 it also stays a wide range of actions that would affect or interfere with property of the estate property of the debtor or property in the custody of the estate the courts have uniformly held that the stay of sec_362 is extremely broad in scope and aside from the limited statutory exceptions in u s c sec_362 applies to almost any type of formal or informal action taken against the debtor or the property of the estate 474_us_494 682_f2d_446 1st cir wedgewood investment fund ltd v 878_f2d_693 3d cir 817_f2d_1424 9th cir this is consistent with the legislative_history the automatic_stay is one of the fundamental debtor protections provided by the bankruptcy laws it gives the debtor a breathing spell from his creditors it stops all collection efforts all harassment and all foreclosure actions it permits the debtor to attempt a repayment or reorganization plan or simply to be relieved of the financial pressures that drove him into bankruptcy h_r rep no 95th cong 1st sess s rep no 95th cong 2d sess u s c sec_362 provides that the automatic_stay continues until the subject property is no longer the property of the estate or until the case is either dismissed closed or a discharge is granted in a chapter case the discharge is not granted and the case is not closed until completion of payments under the plan u s c a a thus an analysis of what constitutes property of the estate is essential to determining whether the service can request the taxpayer-debtor to remit the amount of the erroneous refund stemming from a post-petition tax_year the law is clear that property acquired before the petition becomes the property of the estate for distribution to creditors and subject_to the automatic_stay thus prepetition tax refunds are property of the bankruptcy_estate and subject_to the automatic_stay in re 946_f2d_1516 10th cir 823_f2d_836 4th gl br3-606800-98 cir 149_br_117 bankr m d tenn 161_br_308 bankr s d fla 141_br_959 bankr n d ill however generally property acquired after the bankruptcy petition including postpetition tax refunds remains the property of the debtor and not subject_to the automatic_stay the law is not as clear concerning a chapter post-petition tax debt including a claim against the debtor for an erroneous refund because the courts have spit over whether the subject property is property of the chapter bankruptcy_estate a particular feature of chapter cases is that property of the estate as defined by u s c sec_541 is supplemented by u s c section a provides that property of the chapter estate also includes all property listed in sec_541 that the debtor acquires after the commencement of the case but before the case is closed dismissed or converted and earnings from services performed by the debtor after the commencement of the case but before the case is closed dismissed or converted section b provides that except as provided in a confirmed plan the debtor shall remain in possession of all property of the estate viewed in isolation this provision arguably renders all property owned or acquired by the debtor during the pendency of the case as property of the estate thus precluding any post-confirmation action against the debtor this provision however must be read in conjunction with u s c b which provides except as otherwise provided in the plan or the order confirming the plan the confirmation of a plan vests all of the property of the estate in the debtor whether the service can pursue post-confirmation actions depends in part on the scope of section a and the extent to which section b modifies or supercedes section a although the lower court cases addressing this issue are conflicting many courts have agreed that after confirmation of the chapter plan all property revests in the debtor except property that is specifically retained as property of the estate in the plan or in the order confirming the plan 170_br_903 s d tex 98_br_494 d neb aff’d on other grounds 912_f2d_197 8th cir cert_denied 498_us_1120 in re 125_br_733 bankr n d tex 113_br_5 bankr s d cal 84_br_888 bankr d d c in re 45_br_498 bankr d ore aff’d 51_br_548 d ore 36_br_958 bankr d utah 33_br_98 bankr w d n y under these authorities the automatic_stay is inapplicable to post-petition assets that are not specifically designated as property of the estate in the plan a minority of courts take the position that based on the language of section a all property of the debtor remains property of the estate during the pendency of the chapter case and creditors cannot take any collection action against the debtor without obtaining relief from the stay pursuant to sec_362 matter of 94_br_938 bankr w d mi in re aneiro 72_br_424 bankr s d calif under this line of authority the protection of the automatic_stay is extended to all post- petition property for the entire life of the plan gl br3-606800-98 some courts however have taken a compromise approach by permitting collection action only against property which is not committed to the funding of the plan these courts conclude that property which funds the plan such as the portion of the debtor’s wages to be paid to the trustee each month constitutes property of the estate pursuant to section a which brings post-petition property into the estate and section a which states that the plan shall provide for submission of future income of the debtor to the control of the trustee as is necessary for execution of the plan see eg 190_br_536 bankr e d va 150_br_461 bankr d nev 142_br_961 bankr d colo in re mcknight 136_br_891 bankr s d ga 136_br_497 bankr n d ill 71_br_747 bankr e d pa these courts would accordingly permit the service to take collection action against post-petition property of the debtor so long as the property is not necessary for funding the plan and is not committed to the plan the only appellate decision to address the issue was decided by the eighth circuit in 1_f3d_687 8th cir the issue in this case was whether debts incurred by the chapter debtors post-confirmation but before conversion to chapter should be considered administrative expenses afforded higher priority_distribution status in the subsequent chapter case this issue turned on whether the chapter estate continued to exist after confirmation of the chapter plan the court held that the bankruptcy_estate continued to exist the court reasoned that there must be an estate post-confirmation so that the trustee has something to administer id pincite the court accordingly held that the debts were incurred to preserve the chapter estate and should be given administrative expense status under u s c sec_503 however since the only issue presented to the court was whether an estate continues to exist post-confirmation the court did not expressly address the issue of exactly what property is in the post-confirmation estate in fact the court favorably cited to both root which holds that the estate is limited to property necessary for funding the plan and aneiro which holds that all property is in the estate id pincite thus it is not clear exactly where the eighth circuit stands on the issue of what property is in the post-confirmation estate the service’s position is that there is an estate post-confirmation but it is limited to funds necessary for or committed to the funding of the plan eg the portion of the debtor’s monthly wages to be paid over to the trustee see eg leavell supra b r pincite our position is that the after-acquired property provision of section a should be read in conjunction with sections b and a pursuant to section b title to property is generally vested in the debtor upon confirmation thus removing property of the debtor from the estate however section a establishes a limited post-confirmation estate consisting of after-acquired property described in section a ie the portion of the debtor’s future earnings or other income to be submitted to the trustee to execute the plan this interpretation serves to protect those assets necessary for the effectuation of the chapter plan while also gl br3-606800-98 vesting all other_property in the debtor so as not to impair the debtor’s ability to obtain post-confirmation credit and resume normal financial activities case development hazards and other considerations gl br3-606800-98 gl br3-606800-98 if you have any further questions please telephone the attorney in this branch assigned to this case at cc assistant regional_counsel gl southeast region assistant chief_counsel field service director executive office for service_center operations
